Citation Nr: 1317497	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  03-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before a Veterans Law Judge in November 2004 who no longer works at the Board.  He testified before the undersigned Veterans Law Judge in a June 2010 video conference hearing.  Transcripts of these hearings are contained in the record.

This issue was last before the Board in September 2012, when it was remanded for additional evidence.  This case is once again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2012, the Board remanded the appeal to obtain more specifics from the Veteran regarding his 1986 or 1987 psychiatric hospitalization at the 97th General Hospital in Frankfurt, Germany and to thereafter request these records.  However, after the Veteran failed to reply to the AMC's October 2012 letter requesting more details of the hospitalization, such as the month and year of treatment, no request for this information was made to the National Personnel Records Center (NPRC).

Initially, it does not appear that the October 2012 information request letter was mailed to the claimant's last address of record as documented in an October 2011 VA Form 21-0820 or the subsequent address the Veterans Appeals Control and Locator System (VACOLS) reports as his last address of record as of March 2013.  

Therefore, the Board finds that another remand is required to mail to the Veteran's last address of record a request for the details regarding his 1986 or 1987 psychiatric hospitalization at the 97th General Hospital in Frankfurt, Germany and, regardless of whether he provides any such details, to thereafter request these records from the NPRC.  See 38 U.S.C.A. § 5103A(b) (West 2002); Stegall v. West, 11 Vet. App. 268 (1998) (holding that, where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  In addition, with regard to Marine Corps personnel, hospital (inpatient) records were filed at the National Personnel Records Center (NPRC) by the name of the hospital in which the member was treated and by the dates of treatment.  The NPRC requires the name of the hospital, the month (if known) and year of treatment as well as the Veteran's name and Social Security number or service number to locate a clinical record.  As there might be enough information to permit a search for such records without the month being known, such request should be undertaken even if the Veteran does not respond.

The record reveals that the Veteran receives ongoing treatment from the Pittsburgh VA Medical Center, with the latest record in the file being dated in December 2011.  Therefore, while the appeal is in remand status these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should request the Veteran's relevant treatment records since December 2011 from the Pittsburgh VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC should contact the Veteran and, if needed his representative, and confirm his correct mailing address.  All actions to obtain the requested information should be documented fully in the claims file.  

3.  The RO/AMC should contact the Veteran at his latest address of record and request that he provide the dates of treatment within a two month time frame, if possible, regarding the hospitalization he underwent at the 97th General Hospital in Frankfurt, Germany in 1986 or 1987.  All actions to obtain the requested information should be documented fully in the claims file.  

4.  After waiting 60 days for the Veteran to reply to the above information request and regardless of whether or not he provides additional information regarding his hospitalization, the RO/AMC should contact the NPRC to attempt to obtain all hospital records, clinical notes, and nurses' notes surrounding the 1986 or 1987 psychiatric hospitalization at the 97th General Hospital in Frankfurt, Germany.  All attempts to obtain such records should be documented fully in the claims file.  If attempts to obtain the records are unsuccessful, the RO/AMC must inform the Veteran of such. 

5.  After undertaking any other needed development, including providing the Veteran with a VA examination if needed after reviewing the new evidence added to the claims file due to the above development, the RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

